NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                     ADAM O., ANDREA C., Appellants,

                                         v.

         DEPARTMENT OF CHILD SAFETY, J.O., N.O., Appellees.

                              No. 1 CA-JV 20-0408
                                FILED 6-8-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD531616
                  The Honorable David K. Udall, Judge

                                   AFFIRMED


                                    COUNSEL

Robert D. Rosanelli, Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant Father

David W. Bell, Attorney at Law, Higley
By David W. Bell
Counsel for Appellant Mother

Arizona Attorney General’s Office, Mesa
By Amanda L. Adams
Counsel for Appellee, Department of Child Safety
                   ADAM O., ANDREA C. v. DCS, et al.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge D. Steven Williams and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            Adam O. (“Father”) and Andrea C. (“Mother”) appeal from
the superior court’s order terminating their parental rights to their two
children. For the following reasons, we affirm.

                             BACKGROUND

¶2            In April 2018, the Department of Child Safety (“DCS”)
received a report that Mother and Father were homeless and unable to meet
the needs of their children, one-year-old and one-month-old little boys. The
reporter disclosed that both parents had a history of mental-health issues.
When DCS interviewed the parents, Mother confirmed she struggled with
mental health, explaining that she has a cognitive disability and diagnoses
of autism, bipolar, and attention-deficit disorders. Father stated that he has
bipolar and attention-deficit disorders. Neither parent was engaged in the
treatment of their mental health issues. The parents confirmed for the past
six months the older boy was residing with his grandmother because they
did not have stable housing. Based on this information, DCS took custody
of the children and filed a dependency petition.

¶3            Initially, DCS referred the parents for psychological
evaluations, a parent aide, and parenting classes, providing them with
transportation assistance. The parents completed drug tests that were
negative for illegal substances. In June 2018, they began their parent-aide
service. The parent aide provided them with individualized parenting
instruction, budgeting instruction, and housing and employment
resources.

¶4            Both parents completed psychological evaluations.
Dr. Sandra Graff diagnosed Father with low average to borderline
intellectual functioning, attention-deficit/hyperactivity disorder, and
adjustment disorder with depressed mood avoidant traits. Dr. Graff opined
that unless Father receives intense parenting training, the children would
be at risk of harm in his care. She recommended he participate in a



                                      2
                   ADAM O., ANDREA C. v. DCS, et al.
                        Decision of the Court

psychiatric evaluation, individual and couples counseling, parenting
training, and vocational training. She also recommended a bonding and
best-interests evaluation after he completed the recommended services.

¶5            Dr. Graff diagnosed Mother with borderline intellectual
functioning, attention-deficit/hyperactivity disorder, adjustment disorder
with anxiety, dependent traits, and a rule-out diagnosis of bipolar disorder.
Dr. Graff concluded that Mother “will need ongoing professional assistance
and support in order to develop effective independent parenting skills.”
She opined that if Mother had to independently care for the children
without outside support, they would be at risk for neglect. Dr. Graff
recommended Mother participate in a psychiatric evaluation, individual
and couples counseling, and parenting training. As she had with Father, Dr.
Graff also recommended completing a bonding and best-interests
evaluation after Mother completed the recommended services.

¶6             Based on Dr. Graff’s recommendation, DCS initially referred
Father for a psychiatric evaluation. But because Father already had an
assigned psychiatrist and behavioral-health provider, DCS determined he
should self-refer for a psychiatric evaluation. The case manager relayed this
information, and Father agreed to follow through. DCS also referred Father
for counseling, which he began in July. Before DCS could refer Mother for
additional services, both parents stopped participating in all services and
failed to attend visits with the boys. After September 2018, they had no
regular contact with DCS. Consequently, their parent-aide services were
discontinued, with the provider noting Mother and Father had diminished
capacities in all parenting skills.

¶7            In January 2019, the parents did not contest the dependency
allegations, and the superior court adjudicated the children dependent. At
that time, the parents were homeless and only sporadically communicated
with DCS, though the case manager regularly emailed them. DCS referred
the parents for supervised visits. The following month, the case manager
emailed Mother to explain that because she too had an assigned
psychiatrist, she should self-refer for behavioral-health services.
Nonetheless, neither parent contacted their assigned psychiatrist.

¶8            In March, the case manager gave Mother the phone number
for her counseling service provider and instructed her that DCS could assist
her if she needed help scheduling counseling. Mother did not follow
through with scheduling counseling or utilizing DCS’s offer of assistance.
By April, the parents had attended only three scheduled visits, so DCS
placed them on call-to-confirm status. Parents attended two more


                                     3
                  ADAM O., ANDREA C. v. DCS, et al.
                       Decision of the Court

scheduled visits in April, but were eventually closed out for missing too
many visits and lack of contact.

¶9              In May, Mother informed the case manager that she planned
to self-refer to Potter’s House for counseling, but she never provided proof
of having done so. Father told the case manager that he would self-refer to
Valle Del Sol for counseling, but he likewise failed to provide any
confirming documentation. Meanwhile, the superior court set a case plan
of severance and adoption. Soon afterwards, DCS moved to terminate the
parents’ parental rights under the mental-illness and six-months’ out-of-
home placement grounds, and an additional ground of mental deficiency
as to Mother. See A.R.S. § 8-533(B)(3), (8)(b).

¶10            In June 2019, DCS again provided parent aide services, but
the referral closed unsuccessfully in September because the parents missed
almost all their visits and skill sessions. Through email and voicemail, DCS
informed the parents that they could obtain counseling through Valle Del
Sol and again gave them the contact information. Mother attended a
screening at which Valle Del Sol providers recommended she participate in
parenting and anger-management classes. She was offered the suggested
classes, but she attended only one class. She never scheduled nor attended
any counseling sessions. Again, Father did not follow through with the
referral.

¶11           Next, the case manager scheduled several meetings to help
the parents self-refer for their mental and behavioral-health services, but
they failed to attend. In September 2019, DCS amended its termination
motion to include the fifteen-months’ out-of-home placement ground
under § 8-533(B)(8)(c).

¶12           In March 2020, DCS again referred the parents for supervised
visits, but the parents minimally participated, and the visitation was
eventually cancelled. Meanwhile, the parents remained homeless and
unemployed. In November 2020, the parents failed to appear without good
cause at the pretrial conference, and the superior court took evidence on
DCS’s termination motion. The court later issued an order terminating
Mother and Father’s parental rights on all the grounds alleged, and the
parents timely appealed that order.

                              DISCUSSION

¶13           On appeal, both parents challenge the superior court’s finding
that DCS made diligent efforts to provide them with appropriate
reunification services. They specifically point to DCS’s request that they


                                     4
                    ADAM O., ANDREA C. v. DCS, et al.
                         Decision of the Court

self-refer for psychiatric evaluations and DCS’s failure to provide them
with bonding and best interests assessments. Father also argues that DCS
should have provided him with a life coach.

¶14           When seeking to terminate parental rights under the six- or
fifteen-months’ out-of-home placement grounds, DCS must make “a
diligent effort to provide appropriate reunification services.” A.R.S. § 8-
533(B)(8). Likewise, under the mental-illness ground, DCS must make
reasonable rehabilitative efforts or demonstrate that such efforts would be
futile. Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192, ¶ 34 (App.
1999). DCS must therefore provide the parent “with the time and
opportunity to participate in programs designed to help [him or] her
become an effective parent.” Maricopa Cnty. Juv. Action No. JS-501904, 180
Ariz. 348, 353 (App. 1994).1

¶15           That being said, the superior court is not required to provide
the parent unlimited time to “assume [his or her] responsibilities and take
positive steps toward recovery.” Maricopa Cnty. Juv. Action No. JS-501568,
177 Ariz. 571, 577 (App. 1994). Nor is DCS required to “provide every
conceivable service” or to ensure that the parent participates in the services
offered. JS-501904, 180 Ariz. at 353. When deciding whether DCS has made
diligent reunification efforts, the superior court must examine the “totality
of the circumstances of the dependency.” See Donald W. v. Dep’t of Child
Safety, 247 Ariz. 9, 26, ¶ 68 (App. 2019).

¶16             The parents argue that because of their mental-health and
cognitive limitations, DCS should have done more than merely tell them to
self-refer for psychiatric evaluations. When parents, like these, have special
needs, minimal action by DCS does not amount to diligent efforts. See Mary
Ellen C., 193 Ariz. at 192, ¶ 34 (when parents have mental illness, DCS is
required to “undertake measures with a reasonable prospect of success”).
Here, however, the superior court found that DCS repeatedly tried to assist
the parents in establishing services and to engage in the services offered,
including mental and behavioral-health services, all to no avail.

¶17          The parents failed to maintain consistent contact with DCS
and their service providers, which hindered the case manager’s ability to
communicate with them and provide them with personalized assistance.
The case manager informed the parents early in the dependency that they
needed to self-refer to their current providers. In mid-2019, the case


1      Parents do not challenge the superior court’s finding that severance
was in the best interests of the children.


                                        5
                   ADAM O., ANDREA C. v. DCS, et al.
                        Decision of the Court

manager reminded them they needed to self-refer for behavioral-health
services and emailed them instructions on how to do so.

¶18            The parents did not voice any concerns or ask for assistance
with making those self-referrals until August 2019. Then, between August
and October, the case manager arranged six meetings with the parents to
review the available services and help them with the self-referral process.
But each time, Mother and Father either did not show up or cancelled the
appointments. In February 2020, the parents finally met with the case
manager, who tried to review the recommended services with them and
answer their questions. The parents, however, repeatedly became
distracted or focused on disputing the original neglect allegations and were
impervious to the case manager’s attempts at redirection. In August 2020,
the case manager scheduled two more meetings with the parents, but they
cancelled both. Overall, the parents thwarted DCS’s multiple attempts to
assist them in the self-referral process and failed to engage in the services
offered. Reasonable evidence supports the finding that DCS undertook
diligent efforts to provide reunification services.

¶19           Next, both parents argue that DCS should have offered them
a bonding and best-interests evaluation, as recommended By Dr. Graff.
Father also argues that DCS should have provided him with a life coach as
recommended in his psychological evaluation. The parents have waived
these challenges on appeal by not raising them in superior court. See
Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174, 178, ¶ 16 (App. 2014)
(parents must “voice their concerns about services to the juvenile court in a
timely manner”). Even if they had raised these arguments, however,
Dr. Graff recommended bonding and best-interests evaluations only after
the parents participated in all recommended services, which they did not
do. Moreover, Dr. Graff did not recommend a life coach for Father, but
rather recommended that Father’s individual counselor “work with him in
a Life Coach role.” Father, however, minimally participated in counseling,
though the service was available to him as early as August 2018. Because
reasonable evidence supports the superior court’s order, we affirm.




                                      6
                 ADAM O., ANDREA C. v. DCS, et al.
                      Decision of the Court


                           CONCLUSION

¶20         For the foregoing reasons, we affirm the order terminating
Mother and Father’s parental rights.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     7